NUMBER 13-19-00176-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

GOLIAD COUNTY, TEXAS,                                                        Appellant,

                                            v.

EUGENE CALVIN BONNET,                                                         Appellee.


                    On appeal from the 24th District Court
                          of Goliad County, Texas.


                                        ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

       Appellant, Goliad County, Texas, has filed a motion to stay all trial court

proceedings in this case. Appellant has filed an interlocutory appeal from the denial

of a plea to the jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8)

(West, Westlaw through 2017 1st C.S.).           Appellant asserts the stay is statutorily

mandated because appellant filed its plea and requested a hearing within 180 days from

the date it filed its original answer. See id. § 51.014(c)(2).
        The Court, having examined and fully considered the matters on file herein, is of

the opinion that appellant is entitled to a stay of the trial court proceedings. Accordingly,

we grant appellant’s motion to stay and we order the trial court proceedings stayed

pending resolution of this appeal or further order of this Court.

        IT IS SO ORDERED.
                                                                PER CURIAM


Delivered and filed the
15th day of April, 2019.




                                             2